UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
ARAYA HENOK,                    )
                                )
     Plaintiff,                 )
                                )
     v.                         )   Civil Action No. 12-292 (RWR)
                                )
CHASE HOME FINANCE, LLC,        )
et al.,                         )
                                )
     Defendants.                )
_______________________________)

                  MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Araya Henok brings this action against

Chase Home Finance, LLC (“Chase”), Shapiro & Burson, LLP

(“Shapiro”), and Fannie Mae, challenging the legality of the

foreclosure on a property he owned on C Street S.E. in

Washington, D.C. (“the property”).   Henok moves for partial

summary judgment against Chase arguing that Chase was not the

note holder at the time of the foreclosure, and that Chase and

Shapiro failed to send to Henok valid notice of default and

notice of foreclosure.   Henok also moves to strike Shapiro’s

opposition to his motion for partial summary judgment, and moves

for sanctions against Chase and Shapiro and their counsel.

Because Henok has failed to show that he is entitled to judgment

as a matter of law, his motions for partial summary judgment will

be denied and judgment as to the notice of default will be

entered for Chase since the undisputed material facts entitle it

to such a judgment as a matter of law.   Because Henok has also
                                 -2-

failed to show that Shapiro’s motion should be stricken under

Federal Rule of Civil Procedure 12(f), the motion to strike will

be denied.   Because Henok has not met the requirements of Rule 11

or shown that the defendants committed sanctionable conduct,

Henok’s motions for sanctions will be denied.

                              BACKGROUND

     Henok purchased the property in 2007 with financing from JP

Morgan Chase Bank (“JPMC”).    Pl.’s Mot. for Partial Summ. J.

(“Pl.’s First Summ. J. Mot.”) ¶¶ 1-3, Ex. 1; Defs. Chase & FNMA’s

Mem. of Law in Opp’n to Pl.’s Mot. for Partial Summ. J. (“Chase’s

Opp’n to Pl.’s First Summ. J. Mot.”) at 2.   In August of 2009,

Chase returned his monthly payment and “stated that [his]

property [was] going into foreclosure.”    Am. Compl. ¶ 8; Mem. of

Law in Opp’n to Pl.’s Second Mot. for Partial Summ. J. (“Chase’s

Opp’n to Pl.’s Second Summ. J. Mot.”) ¶ 7.   Fannie Mae bought the

property in a foreclosure sale on November 18, 2009.   Pl.’s First

Summ. J. Mot. ¶ 6; Chase’s Opp’n to Pl.’s First Summ. J. Mot. at

3.

     Henok filed a complaint in D.C. Superior Court challenging

the foreclosure in February 2012 and the defendants removed the

case to federal court and answered the complaint.   Henok v. Chase

Home Finance, Civil Action No. 12-292 (RWR), 2013 WL 151173, at

*1 (D.D.C. Jan. 15, 2013).    Henok moved for partial summary

judgment arguing that JPMC never transferred the note to Chase
                                 -3-

and that because Chase was not the noteholder at the time of the

foreclosure sale, the foreclosure is void.    Pl.’s First Summ. J.

Mot. at 2, 4.   After Chase and Shapiro opposed the first motion

for partial summary judgment, Henok moved to strike Shapiro’s

opposition arguing that Shapiro was “responding to issues

directly and exclusively dealing with [Chase].”   Pl.’s Mot. to

Strike Def. Shapiro’s Opp’n to Partial Summ. J. at 1.   Henok then

moved again for partial summary judgment arguing that Chase and

Shapiro breached the contract by failing to provide notice of

default and failing to mail to the correct address the notice of

foreclosure.    Pl.’s Mot. for Partial Summ. J. (“Pl.’s Second

Summ. J. Mot.”) at 6-9.   Further, Henok moved for sanctions

against Chase’s attorneys, Shapiro’s attorneys, Chase employee

Kevin Johnson and Shapiro employee Brett Callahan arguing that

Chase and Shapiro made intentionally false representations with

regard to their receipt of Henok’s letters requesting cure

amounts.   Mot. for Sanctions Against Chase at 1-3; Mot. for

Sanctions Against Shapiro at 1-3.

                             DISCUSSION

I.   PARTIAL SUMMARY JUDGMENT

     Summary judgment is warranted on an individual claim or part

of a claim if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).    “A party asserting that a fact cannot be
                                   -4-

or is genuinely disputed must support the assertion by . . .

citing to particular parts of materials in the record, including

. . . documents, . . .      declarations, . . . or other materials;

or . . . showing that the materials cited do not establish the

absence or presence of a genuine dispute[.]”     Fed. R. Civ. P.

56(c)(1).    A party may not rely merely upon denials in pleadings

to show a genuine dispute, but must come forward with specific

evidence that reveals a genuine factual dispute.      Rogers v.

District of Columbia, 880 F. Supp. 2d 163, 165-66 (D.D.C. 2012);

Ali v. District of Columbia Gov’t, 810 F. Supp. 2d 78, 82-83

(D.D.C. 2011).     At the summary judgment stage, “‘[t]he evidence

of the non-movant is to be believed, and all justifiable

inferences are to be drawn in his favor.’”      Feirson v. District

of Columbia, 506 F.3d 1063, 1066 (D.C. Cir. 2007) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).        Where

there are no disputed facts to resolve regarding a claim, and it

is the non-movant that is entitled to judgment as a matter of

law, judgment may be entered for the non-movant on that cause of

action.     Henok v. Chase Home Finance, LLC, Civil Action No. 12-

335 (RWR), 2013 WL 525696, at *4 (D.D.C. Feb. 13, 2013).

     A.      First motion

     Henok moves for partial summary judgment that Chase’s

foreclosure was void arguing that Chase was not the note holder

when Henok’s property was foreclosed because JPMC, the maker of

the note, never transferred the note to Chase or recorded such a
                                  -5-

transfer.   Pl.’s First Summ. J. Mot. at 2, 4.   Henok relies on

D.C. Code § 47-1431 which requires that:

     [w]ithin 30 days after . . . an economic interest in real
     property is transferred, . . . all transferees of . . . and
     all holders of the security interest in real property shall
     record a fully acknowledged copy of the deed . . . with the
     Recorder of Deeds of the District of Columbia.

D.C. Code § 47–1431(a) (2001).    From this provision, Henok

concludes that Chase was obligated to record the transfer of the

mortgage from JPMC to Chase in order to legally foreclose Henok’s

property.

     Both Chase and Shapiro argue that no failure to record the

assignment from JPMC to Chase would undermine the validity of the

foreclosure sale or entitle Henok to judgment as a matter of law.

Chase’s Opp’n to Pl.’s First Summ. J. Mot. at 5-7; Def. Shapiro’s

Opp’n to Mot. for Partial Summ. J. (“Shapiro’s Opp’n to Pl.’s

First Summ. J. Mot.”) at 4-7.    Chase and Shapiro principally rely

on Leake v. Prensky, 798 F. Supp. 2d 254 (D.D.C. 2011).     In that

case, the plaintiff purchased property with financing from B.F.

Saul Mortgage Co., but, at the time of the foreclosure, Capital

One was the holder of the note.     Leake, 798 F. Supp. 2d at 256.

The plaintiff challenged the foreclosure arguing that the

defendants failed to record the assignment of the interest from

B.F. Saul Mortgage Co. to Capital One.     The court found that B.F.

Saul Mortgage Co. had properly negotiated the note to Chevy Chase

Bank, and Capital One had purchased Chevy Chase Bank and become

the holder of the note.   The court found the transfer of the note
                                -6-

valid because Capital One became the holder of the note when the

transfer of possession occurred.      Id. at 257.   Capital One could

enforce the note’s foreclosure provision, despite not complying

with the recordation requirement, because “[t]he D.C. Code

provides that ‘[t]ransfer of an instrument, whether or not the

transfer is a negotiation, vests in the transferee any right of

the transferor to enforce the instrument,’ D.C. Code

§ 28:3–203(b), and under D.C. law the Note's transfer carries

with it the security for its payment.”      Leake, 798 F. Supp. 2d at

257.   Because Capital One sufficiently complied with the

foreclosure sale requirements in D.C. Code § 42-815(b), the court

found that the foreclosure sale was valid.     Further, the court

cited the D.C. Attorney General’s December 17, 2010 statement

which stated that “‘a noteholder's right to foreclose does not

depend on compliance with the recordation obligations set forth

in D.C. Official Code § 47–1431(a).’”      Leake, 798 F. Supp. 2d at

258 (quoting District of Columbia Office of the Attorney General,

Statement of Enforcement Intent Regarding Completed Foreclosure

Sales (Dec. 17, 2010), http://oag.dc.gov/DC/OAG/About+OAG/News+Ro

om/Press+Releases/Foreclosure+Statement+-+Completed+Sales).      The

Leake court concluded that “[a]lthough the transfer of

instruments may be governed by recordation requirements, failure

to meet those requirements will not in and of itself invalidate a

foreclosure proceeding.”   Id.; see also Grant II v. BAC Home

Loans Servicing, Civil Action No. 10-1543 (RLW), 2011 WL 4566135,
                                 -7-

at *3 (D.D.C. Sept. 30, 2011) (stating that “D.C. law does not

require that a transfer of a Deed of Trust be recorded in order

to be effective”).

     Moreover, Henok has not shown the absence of genuinely

disputed material facts.    Henok argues that the transfer to Chase

never occurred.   However, Chase has provided an allonge which

identifies Henok’s mortgage by loan amount and loan number and

states that the mortgage was transferred from JPMC to Chase on

April 16, 2007.   Defs. Chase and FNMA’s Supp. to Mem. of Law in

Opp’n to Pl.’s Mot. for Partial Summ. J. (“Chase’s Supp.”),

Ex. 1.    Henok in turn questions the validity of the allonge,

thereby deepening the very factual dispute at the heart of his

partial summary judgment motion.       Because Henok has not shown

that there is no dispute as to a material fact or that he is

entitled to judgment as a matter of law on this claim, Henok’s

first motion for partial summary judgment will be denied.

     B.     Second motion

     Henok’s second motion for partial summary judgment argues in

part that Chase never gave him the required advance notice of

default, Pl.’s Second Summ. J. Mot. at 6-7, and that he never

received such a notice, id. at 7-9.      The deed of trust securing

Henok’s mortgage required Chase before foreclosing to “give

notice to Borrower . . . [that] shall specify (a) the default;

(b) the action required to cure the default; (c) a date, not less

than 30 days from the date the notice is given to Borrower, by
                                -8-

which the default must be cured; and (d) that failure to cure the

default on or before the date specified in the notice may result

in acceleration of the sums secured by this Security Instrument

and sale of the Property.”   Id., Ex. 3 ¶ 22.    The deed also

provided that “[a]ll notices given by Borrower or Lender in

connection with this Security Instrument must be in writing.      Any

notice to Borrower in connection with this Security instrument

shall be deemed to have been given to Borrower when mailed by

first class mail or when actually delivered to Borrower's notice

address if sent by other means.”   Id., Ex. 3 ¶ 15.

     These provisions impose a duty upon Chase to “give notice”

of default to Henok.   Here, Chase supplied with its opposition to

Henok’s motion a declaration under the penalty of perjury from

its Assistant Secretary and Operations Unit Manager that Chase

indeed gave Henok advance notice of default that fully complied

with the requirements of the deed of trust.     The declaration

attaches a copy of a letter Chase sent Henok on August 4, 2009 to

his address at 1800 New Jersey Avenue, N.W., Washington, D.C.,

20001, advising Henok “[y]ou are in default because you have

failed to pay the required monthly installments [since]

6/1/2009"; “[y]ou must pay [$6,468.48] within thirty-two days

. . . in order to cure this default”; and “[i]f you fail to cure

the default . . ., Chase Home Finance LLC will accelerate the

maturity of the Loan, . . . and commence foreclosure

proceedings[.]”   Chase’s Opp’n to Pl.’s Second Summ. J. Mot.,
                                -9-

Ex. 1 ¶ 3, Ex. B.   This notice of default was sent to Henok after

Henok informed Chase in a 2008 letter that his address was 1800

New Jersey Avenue, N.W., Washington, D.C., 20001, id., Ex. 1 ¶ 2,

Ex. A, and before Henok first allegedly informed Chase in an

August 13, 2009 letter of his new address on New Hampshire

Avenue, N.W., Pl.’s Second Summ. J. Mot. ¶ 12, Ex. 4.   Therefore,

the August 4, 2009 notice of default was addressed to Henok’s

“last known address” before Henok allegedly sent Chase a notice

changing his address to the New Hampshire Avenue address.

     Henok has not rebutted this evidence that Chase gave the

notice of default required by the deed in the way the deed

allowed it to be given.   Henok may not simply rely upon denials

to raise a genuine dispute of fact about whether Chase complied

with its duty to provide notice of default.   Because there are no

disputed facts to resolve regarding that duty, and it is Chase

that is entitled to judgment as a matter of law, judgment will be

entered for Chase on that cause of action.    See Henok v. Chase

Home Finance, LLC, 2013 WL 525696, at *4.

     Henok’s second motion for partial summary judgment further

argues that neither Chase nor Shapiro ever sent the required

advance notice of foreclosure to him at his correct address,

Pl.’s Second Summ. J. Mot. at 6-7, 9; Ex. 1, and that he never

received a copy of the notice of foreclosure recorded on

October 15, 2009, id. at 7-9.   The deed of trust securing Henok’s

mortgage states that if Chase sought to conduct a foreclosure
                                 -10-

sale, Chase was required to “send written notice as prescribed by

Applicable Law to Borrower[.]”    Id., Ex. 3 ¶ 22.     Under D.C. law,

the holder of a note must give written notice to the owner of the

property at least 30 days in advance of any foreclosure sale at

the borrower’s “last known address[.]”       D.C. Code § 42-815(b)

(2001).    Further, the deed provides that when the lender sends a

notice to the borrower, “[t]he notice address shall be the

Property Address unless Borrower has designated a substitute

notice address by notice to Lender.”      Pl.’s Second Summ. J. Mot.,

Ex. 3 ¶ 15.

     The dispute centers on whether Chase sent Henok the notice

of foreclosure at his last known address.      Henok provides a copy

of a letter that he says he sent to Chase by certified mail on

August 13, 2009 notifying Chase that his new mailing address was

“908 New Hampshire Ave, NW #400, Washington D.C. 20037.”        Pl.’s

Second Summ. J. Mot. ¶ 12, Ex. 4.       He provides with it copies of

the accompanying certified mail receipt and the signed return

receipt acknowledging delivery on August 17, 2009.      Chase

responds that Henok’s 2008 letter informing Chase of his change

of address to the one on New Jersey Avenue was the last notice of

a change of address that Chase received from the plaintiff.

Chase’s Opp’n to Pl.’s Second Summ. J. Mot. at 8, Ex. 1 ¶ 2,

Ex. A.    Shapiro also argues that the notice of foreclosure was

proper claiming that it was sent to Henok at his last known

address.   Shapiro Opp’n to Pl.’s Second Summ. J. Mot. at 5-6.
                                   -11-

Chase and Shapiro have submitted declarations under penalty of

perjury which state that the business records of each company

reflect that they did not receive Henok’s August 13, 2009 notice

that his address had changed to 908 New Hampshire Ave., N.W.

Chase’s Opp’n to Pl.’s Second Summ. J. Mot., Ex. 1, ¶ 7;

Shapiro’s Opp’n to Pl.’s Second Summ. J. Mot., Ex. A, ¶ 4(g),

(j).       Therefore, Chase and Shapiro argue that they sent proper

notice to Henok’s last known address by sending it to the New

Jersey Avenue address.       Chase’s Opp’n to Pl.’s Second Summ. J.

Mot. at 7-9; Shapiro’s Opp’n to Pl.’s Second Summ. J. Mot. at 5-

7.

       The defendants’ responses are curious.     Chase makes no

effort to explain why a New Hampshire Avenue address appears on

its notice of foreclosure if Chase did not receive the change of

address notice reflecting a New Hampshire Avenue address.1

Shapiro asserts in a one-sentence footnote without any further

elaboration that the New Hampshire Avenue address on the

foreclosure notice was the mailing address for the property

listed on the D.C. Office of Tax and Revenue website.      Whatever

the answer may be to these mysteries, Henok has not shown that

summary judgment is appropriate because there is a genuine issue

of material fact: whether Chase received the change of address

notice which would have required Chase to send the notice of


       1
       Just as curiously, the address on the foreclosure notice
is “918” New Hampshire Avenue, N.W., not the “908” New Hampshire
Avenue, N.W. address reflected in Henok’s letter.
                               -12-

foreclosure to the 908 New Hampshire Avenue address.    Because the

evidence of the defendants is to be believed at this stage, and

all justifiable inferences are to be drawn in their favor,

summary judgment on this issue is not appropriate.   Therefore,

Henok’s second motion for partial summary judgment will be denied

as to this claim.

II.   MOTION TO STRIKE

      Henok moves to strike Shapiro’s opposition to Henok’s first

motion for partial summary judgment.   Henok’s motion simply

states “[Shapiro] is responding to issues directly and

exclusively dealing with [Chase].”    Pl.’s Mot. to Strike Def.

Shapiro’s Opp’n to Partial Summ. J. at 1.

      A motion to strike is governed by Federal Rule of Civil

Procedure 12(f), which permits a court to “strike from a pleading

an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.”    Fed. R. Civ. P. 12(f).

“‘The decision to grant or deny a motion to strike is committed

to the trial judge’s sound discretion.’”    NCB Mgmt Servs., Inc.,

v. FDIC, 843 F. Supp. 2d 62, 72 (D.D.C. 2012) (quoting Fed. Trade

Comm’n v. Cantkier, 767 F. Supp. 2d 147, 159-60 (D.D.C. 2011)).

“A court has broad discretion in ruling on a motion to strike;

however, striking portions of a pleading is a drastic remedy, and

motions to strike are disfavored.”    Uzlyan v. Solis, 706 F. Supp.

2d 44, 51 (D.D.C. 2010).
                                -13-

     Rule 7(a) lists the filings that constitute pleadings, but

“motions, affidavits, briefs and other documents [are] outside of

the pleadings” and are not subject to being stricken.2   5C

Charles Alan Wright et al., Federal Practice & Procedure § 1380

(3d ed. Supp. 2012).   Here, Henok moves to strike Shapiro’s

opposition to his motion for partial summary judgment.   However,

an opposition is not a pleading under Rule 7(a) and is not

subject to being stricken under Rule 12(f).   Further, Henok’s

motion does not provide sufficient grounds to justify this

“disfavored” and “drastic remedy[.]”   Therefore, the motion to

strike Shapiro’s opposition will be denied.

III. SANCTIONS

     Henok moves under Rule 11(b) for sanctions against Chase’s

attorneys, Shapiro’s attorneys, Chase employee Kevin Johnson and

Shapiro employee Brett Callahan arguing that Chase and Shapiro

made intentionally false representations to the court.   Rule 11

sanctions may be imposed where a party files a pleading, motion

or other paper with the court for an improper purpose, that is

unwarranted by existing law, or that is lacking in evidentiary

support.   Fed. R. Civ. P. 11(b)(1)-(3).   “‘[T]he district court

is accorded wide discretion’ in determining whether sanctions are

appropriate.”    Gomez v. Aragon, 705 F. Supp. 2d 21, 23 n.2


     2
       In this district, “affidavits and declarations filed in
support of technical pleadings” may also be struck under Rule
12(f). Cobell v. Norton, 224 F.R.D. 1, 2 (D.D.C. 2004); Judicial
Watch, Inc. v. U.S. Dep’t of Commerce, 224 F.R.D. 261, 263 n.1
(D.D.C. 2004).
                               -14-

(D.D.C. 2010) (quoting Westmoreland v. CBS, Inc., 770 F.2d 1168,

1174 (D.C. Cir. 1985)).   “‘Rule 11 sanctions are an extreme

punishment for filing pleadings that frustrate judicial

proceedings.’”   Brown v. FBI, 873 F. Supp. 2d 388, 408 (D.D.C.

2012) (quoting Wasserman v. Rodacker, Civil Action No. 06-1005

(RWR), 2007 WL 2071649, at *7 (D.D.C. July 18, 2007)).     “‘The

test [for sanctions] under Rule 11 is an objective one: that is,

whether a reasonable inquiry would have revealed that there was

no basis in law or fact for the asserted claim.’”   Sharp v. Rosa

Mexicano, D.C., LLC, 496 F. Supp. 2d 93, 100 (D.D.C. 2007)

(quoting Reynolds v. U.S. Capitol Police Bd., 357 F. Supp. 2d 19,

23 (D.D.C. 2004)).   Further, Rule 11 includes a “safe harbor

provision” which requires that the motion must be first served on

the non-movant to allow an opportunity to withdraw the challenged

assertion.   Fed. R. Civ. P. 11(c)(2).   “This procedural rule must

be satisfied before the Court considers the substantive aspects

of plaintiff’s motion.”   Brown, 873 F. Supp. 2d at 408.

     The essence of Henok’s argument is that Chase and Shapiro

falsely represented that they never received Henok’s letters3

regarding the property, that these defendants’ attorneys “failed

to do any reasonable inquiry” as to whether Henok’s letters were

delivered, Mot. for Sanctions Against Chase at 1-2; Mot. for



     3
      Henok specifies that he is referring to correspondence to
Chase from August 2009 to December 2009 and correspondence to
Shapiro from August 2009 to May 2010. Mot. for Sanctions against
Chase at 1; Mot. for Sanctions against Shapiro at 1.
                                 -15-

Sanctions Against Shapiro at 1-2, and that Chase and Shapiro

falsely represented that Henok received notices, Mot. for

Sanctions Against Chase at 3; Mot. for Sanctions Against Shapiro

at 3.

        First, Henok has not complied with the safe harbor provision

of Rule 11.    Henok’s motions include a certificate of service

which states that the motions were served by first class mail on

August 2, 2012, which was the same day that the motions were

filed on the public docket.

        Even if Henok had complied with the procedural rule,

sanctions are not appropriate in this case.    With regard to both

defendants, Henok seems to be referring to his letters requesting

cure amounts attached to the second partial summary judgment

motion.    See Pl.’s Second Summ. J. Mot., Exs. 4-7.   In

particular, Henok alleges that Chase and Shapiro stated in

filings that they did not receive Henok’s letters.     Mot. for

Sanctions Against Chase at 3; Mot. for Sanctions Against Shapiro

at 3.    As to Chase, Johnson signed a declaration that states that

his review of Chase’s records revealed a December 1, 2008 change

of address notification from Henok, but “no record in its file

for this Loan of receiving a letter from Plaintiff dated

August 13, 2009” and “Chase did not receive any cure payments

from Plaintiff at any time between August 13, 2009 and

November 18, 2009, or at any time thereafter.”    Chase’s Opp’n to

Pl.’s Second Summ. J. Mot., Ex. A, ¶¶ 2, 5, 7.    Similarly, for
                                -16-

Shapiro, Callahan signed a declaration that states that his

review of Shapiro’s business records revealed that Shapiro

received a November 4, 2009 phone message requesting a return

call and that Shapiro “did not receive a change of address from

the borrower in connection with the Property” and that “no other

communications, such as requests for loan payoffs or

reinstatement figures, were received by [Shapiro] from [Henok] in

connection with the Property prior to the Sale.”   Shapiro’s Opp’n

to Pl.’s Second Summ. J. Mot., Ex. A ¶ 4(c), (g), (j).      Henok’s

certified mail receipts for his letters reflect that the first

letter was signed for on August 17, 20099, and the third and

fourth letters were signed for on November 6, 2009 and December

28, 2009.    See Pl.’s Second Summ. J. Mot. Exs. 4, 6, 7.    However,

Henok has not alleged or shown that Johnson’s and Callahan’s

declarations falsely state the substance of Chase’s and Shapiro’s

business records as to Henok’s letters.   Further, “[t]he Court

must also take into consideration that Rule 11 sanctions are a

harsh punishment, and what effect, if any, the alleged violations

may have had on judicial proceedings.”    Sharp, 496 F. Supp. 2d at

100 (internal quotation marks omitted).   The discrepancy between

Chase and Shapiro’s business records and Henok’s certified mail

receipts do not justify the “harsh punishment” of Rule 11

sanctions.


     9
       The second letter was not sent by certified mail and the
receipt does not reflect any signature. See Pl.’s Second Summ.
J. Mot., Ex. 5.
                               -17-

     Henok also alleges that Chase and Shapiro provided two notes

and falsely stated that the notes were true and correct copies.

Mot. for Sanctions Against Chase at 3; Mot. for Sanctions Against

Shapiro at 3.   Henok seems to be referring to Chase’s filing of a

copy of the note appended to the opposition to Henok’s first

summary judgment motion on April 2, 2012, Def. Chase’s Opp’n to

Pl.’s First Summ. J. Mot., Ex. 1, and later filing of a copy of

the note with the attached allonge on April 4, 2012, Chase’s

Supp., Ex. 1.   Here, Henok has not provided any factual support

for his claim that Chase falsely represented that the first note

was a true and correct copy.   Henok’s unsupported allegation is

insufficient to justify the imposition of Rule 11 sanctions.

Because Henok has not met the requirements of Rule 11 and has not

shown that the defendants engaged in sanctionable conduct, his

motion for sanctions will be denied.

                       CONCLUSION AND ORDER

     Henok has not shown that he is entitled to judgment as a

matter of law on his claim that Chase was not the noteholder and

could not validly foreclose on the property.   A genuine dispute

exists about whether Henok was given the notice of foreclosure to

which he was contractually entitled, but it is undisputed that

Henok was given the required notice of default.   Thus Henok’s

motions for partial summary judgment will be denied, and judgment

will be entered for Chase on Henok’s contract claim regarding the

notice of default.   Since striking Shapiro’s opposition is
                                 -18-

neither warranted nor contemplated as a sanction under Rule

12(f), the motion to strike will be denied.    Because Henok has

not met the procedural requirements of Rule 11 or shown that the

defendants have committed sanctionable conduct, the plaintiff’s

motions for sanctions will be denied.    Accordingly, it is hereby

     ORDERED that plaintiff’s motions [11, 26] for partial

summary judgment be, and hereby are, DENIED, and that judgment

be, and hereby is, ENTERED for Chase concerning the notice of

default claim.   It is further

     ORDERED that plaintiff’s motion [17] to strike Shapiro’s

opposition to the first motion for partial summary judgment be,

and hereby is, DENIED.   It is further

     ORDERED that plaintiff’s motions [32, 33] for sanctions

against Chase and Shapiro and their counsel be, and hereby are,

DENIED.

     SIGNED this 25th day of February, 2013.



                                         /s/
                                 RICHARD W. ROBERTS
                                 United States District Judge